ICJ_008_PeaceTreaties_UNGA_NA_1950-03-30_ADV_01_NA_01_FR.txt. 79

OPINION INDIVIDUELLE DE M. AZEVEDO

1. Ne pouvant concilier dans mon esprit des notions de nature
différente et qui pourtant ont été soumises à un seul et même vote
— savoir: le point préliminaire touchant le pouvoir de la Cour de
répondre à la demande d’avis et la solution même à donner aux
questions posées —, j'ai éprouvé des difficultés à me prononcer.
Sans doute j'aurais préféré voir la Cour s’abstenir de répondre ;
ce point préjudiciel n’ayant pas été retenu, je ne m'en considère
pas moins comme tenu de me prononcer sur la matière desdites.
questions et je le fais sans aucune hésitation en plein accord avec
l'avis.

Mais je ne peux renoncer à expliquer les motifs qui, selon moi,
auraient conduit la Cour à l’abstention, étant donné que la demande
porte sur une situation concrète et nettement décrite. Lors de
l'avis sur l’admission de nouveaux Membres, j'avais déjà manifesté,
dans une opinion séparée, le désir de voir toujours présenter sous
une forme abstraite l’objet de l'avis consultatif (C. 1. J. Recueil
1947-1948, pp. 73-75). Mais le relief que prend le problème dans le
cas présent rend nécessaires de plus amples développements.

2. Au temps de la Société des Nations, la pratique a accentué
une tendance à assimiler la fonction consultative de la Cour

x

permanente 4 son activité contentieuse.

Malgré cette tendance, l’on est venu à constater une profonde
différence entre les avis portant sur un simple « point » ou « question »
et les avis liés à un « différend » déjà existant ; dans le premier cas,
il s'agissait seulement de l'examen d’un aspect purement juridique
sur lequel de simples informateurs, dont le rôle était très restreint,
donnaient des éclaircissements préalables, tandis que, dans le
second cas, la Cour était saisie d’un véritable litige.

Si, du point de vue formel, la nature de tous les avis est la même
— simple relation entre la Cour et l'organe demandeur —, l'avis
rendu sur un point est, du point de vuc juridique, autre que l'avis
rendu sur un « différend ». C’est ce qu’a noté Negulesco (« L’évolu-
tion de la procédure des avis consultatifs », Recueil des Cours,

V. 57, p. 9).

18
80 OPINION INDIVIDUELLE DE M. AZEVEDO

Hammarskjüld remarquait aussi :

« I] s’ensuit, sans doute possible, qu’il serait contraire à la pensée
des auteurs du Pacte de voir dans la disposition dont il s’agit le
moyen d'introduire dans le Pacte, d’une façon détournée, l’idée
de juridiction obligatoire qui, de propos délibéré, en avait été
écartée. Mais il s'ensuit aussi que, selon les auteurs du Pacte, l’acti-
vité consultative de la Cour devait être une fonction dont l'exercice
serait entouré de toutes les garanties judiciaires. » (Juridiction
internationale — « In memoriam », 1938, p. 284.)

Pour bien marquer ces positions, la Cour permanente a dû se
réserver d'examiner sa compétence même d'office, en donnant une
application générale à la règle de l’article 36, n. 6, du Statut, ainsi
que la recevabilité de la demande ; avec cette conséquence on arrivait
qu’en cas de différend, les États intéressés se voyaient assurer la
qualité de parties, avec une plus grande liberté d'action.

3. En somme, le problème du consentement des parties se posait
dans le cas d’avis sur un « différend » actuellement né.

Certes, l'on savait bien que les effets de la chose jugée ne découlent
pas de simples avis, mais, en tout cas, cette constatation ne suffit
pas pour refuser à un avis toutes les conséquences morales, inhé-
rentes à la dignité de l’organe qui le rend, et même juridiques.

Il est nécessaire de signaler, en passant, que le phénomène de
la chose jugée n’a pas en droit international la même importance
qu’en droit interne, où l'exécution forcée est assurée par l’État.
Au contraire, les décisions internationales ont en général un caractère
déclaratif, et c’est récemment seulement qu’on s’est engagé sur la
voie des sanctions indirectes appliquées par un tiers organe. Reste
l'aspect négatif, celui qui interdit le renouvellement d’une requête
par l'exceptio rei judicate, d’ailleurs d’une application tout aussi
rare dans le domaine international.

Hammarskjold, après avoir étudié la question, a constaté que les
explications juridiques que l’on s’est efforcé de trouver ne changent
rien à la réalité des choses, savoir qu’une certaine force obligatoire,
distincte de la force de la chose jugée, était attachée aux avis de
l’ancienne Cour (op. cit., pp. 289-291).

Dans le rapport d’un comité composé des juges Loder, Moore et
Anazilotti, accompagnant la disposition du Règlement de la Cour
qui est devenue l'actuel article 83, se trouve une série d’affirmations
qui aboutissent aux conclusions suivantes :

«En réalité, lorsqu’en fait il se trouve des parties en présence,
il y a une différence purement nominale entre les affaires conten-
tieuses et les affaires consultatives. De la sorte, l'opinion selon
laquelle les avis consultatifs n’ont pas force obligatoire est plutôt
théorique que réelle. » (C. P. J. I., Série E, n° 4, 1927, p. 68.)

19
81 OPINION INDIVIDUELLE DE M. AZEVEDO

4. Le besoin de satisfaire à cette sorte de postulat — la nécessité
du consentement des parties — était tellement pressant que la
Cour a cherché une occasion pour l’affirmer. Et elle en a trouvé
lors de l'avis sur la Carélie orientale, le 23 juillet 1923, voulant,
selon toute probabilité, éviter une fois pour toutes que se repro-
duisent des demandes de ce genre par lesquelles le Conseil pourrait
lui transférer indirectement la solution de litiges déjà nés.

La Cour a dit alors avec une justesse incomparable que :

« Répondre à la question équivaudrait en substance à trancher
un différend entre les parties. La Cour, étant une Cour de Justice,
ne peut se départir des règles essentielles qui dirigent son activité
de tribunal, même lorsqu'elle donne des avis consultatifs. »

Et cela après avoir bien constaté que :

«La Cour se rend compte qu'elle n’est pas invitée à trancher
un différend, mais à donner un avis consultatif. » (C. P. J. I,
Série B, n° 5, p. 28.)

Il est certainement fait allusion dans cet avis à une autre raison
péremptoire touchant l'impossibilité d’une enquête sur les faits,
à la suite d’un refus formel de la part d’un des gouvernements en
confit. I] s'agissait là d’un motif qui eût dispensé de justifier autre-
ment l'absence d’une réponse; il a dû cependant céder la place
principale à une raison qui eût bien pu être simplement énoncée
obiter dictum. La Cour permanente a estimé pouvoir braver toutes
les convenances judiciaires pour mettre en relief ce qu’elle
considérait comme essentiel.

5. On a encore prétendu que la Cour avait abandonné cette
position radicale, lors de l’avis rendu le 21 novembre 1925 dans
l'affaire de Mossoul ; le fait n’est pas exact, car l'exigence du
consentement peut fort bien se concilier avec une grande flexi-
bilité dans la constatation de ce fait même, par l'application du
principe du forum prorogatum.

Dans l’affaire de la Carélie, la Cour avait déjà indiqué a contrario
sensu que le consentement pourrait parvenir en tout temps
(C. P. J.I., Série B, n° 5, p. 28); or, dans l'affaire de Mossoul, la
Turquie, nonobstant son opposition devant le Conseil, n’a pas
présenté un refus en présence de la Cour, comme la Russie l'avait
fait d'une manière réitérée ; elle a, au contraire, donné très nette-
ment son assentiment tacite.

On voit par les termes du télégramme où elle avait exprimé ses
réserves que la Turquie n’a nullement contesté la compétence de
la Cour en dehors de celle du Conseil, elle s’est bornée à considérer
qu'ayant déjà exposé son point de vue, elle pouvait se dispenser de
présenter des exposés écrits ou oraux, simples pièces de procédure.
(C. P. J. I., Série B, n° 12, p. 8.)

6. Le moment est venu où a été envisagée la participation des
Etats-Unis d’Amérique au Statut de la Cour permanente, et on
20
82, OPINION INDIVIDUELLE DE M. AZEVEDO

connaît la réserve essentielle apportée par le Sénat américain, le
27 janvier 1926, à l’adhésion au Protocole de signature de 1920 :

« De plus, la Cour ne pourra, sans le consentement des Etats-
Unis, donner suite 4 aucune demande d’avis consultatif au sujet
d’un différend ou d’une question à laquelle les Etats-Unis sont ou
déclarent être intéressés. »

L'aspect principal qui se dégage des longues et pénibles négocia-
tions qui se sont déroulées à cette époque a été la sublimation de
l'arrêt de principe rendu dans le cas de la Carélie orientale ; celui-ci
a même été investi d’un caractère conventionnel à la suite du vote
unanime du Conseil et de l’Assemblée générale, car on a jugé bien
nécessaire de lui attribuer une marque d’immutabilité afin de
prévenir des changements de jurisprudence, non seulement à
l'égard des avis touchant des différends où l'Union américaine serait
partie, mais dans tous les cas, y compris de simples questions, où
elle aurait déclaré avoir un intérêt quelconque.

7. Il y a lieu d'examiner maintenant si ce régime a été modifié
par l’adoption de ia Charte de San-Francisco.

Les propositions de Dumbarton Oaks attribuaient au nouveau
Conseil de Sécurité la faculté de demander des avis, non plus sur
des « différends », mais seulement sur des « questions » d’ordre
juridique se rattachant à d’autres « différends» (legal questions
connected with others disputes) — chapitre VIII, section A, n° 6.
On n'y confondait pas le moyen et la fin, le contenant et le contenu,
la partie et le tout.

En définitive, on a préféré une formule générale, celie de l’actuel
article 96 de la Charte, mais sans rétablir la mention conjuguée des
« points » et « différends » qui avait soulevé tant de protestations
et créé tant de difficultés. La simple comparaison des textes du Pacte
et de la Charte permet de saisir immédiatement la restriction
apportée à la fonction consultative de la Cour.

8. Certes, la Cour, désignée comme organe principal et ainsi
plus dans l’engrenage de FO. N. U., doit faire de son mieux pour
collaborer avec les autres organes en vue d'atteindre les buts et
principes visés.

Mais il y a des limites dont aucune cour judiciaire ne peut se
départir, même dans l’exercicé d’une activité consultative, qu’on
lui a d’ailleurs attribuée à titre subsidiaire. Ainsi, l'absence de
consentement constituera sans doute un non possumus que la Cour
sera obligée de prononcer même si elle ne le fait que d’une manière
exceptionnelle.

27
83 OPINION INDIVIDUELLE DE M. AZEVEDO

9. Constater qu'aucun texte ne restreint la faculté ou l'obligation
de donner des avis ne suffit pas pour conclure que l'accord des
Puissances directement intéressées n’est pas exigé. Ce serait un
procédé trop simpliste d'interprétation ; il aurait pu être adopté
plus facilement par rapport à l'ancien article 14, où les « différends »
étaient exactement prévus, et c’est pourtant la solution contraire
qui a triomphé.

Aujourd’hui, aucune mention n'est faite des « différends ». Dès
le premier texte, l’on se réfère seulement à des « questions » juri-
diques ; il n’a pas même été nécessaire de changer en anglais le mot
questions, tandis que dans la version française le mot « questions »
a été substitué au mot « points », ce qui est d’ailleurs sans aucune
conséquence. .

Donc, la raison maîtresse qui avait permis d'annuler un des
termes du Pacte — le refus de se servir de la fonction consultative
pour trancher un véritable litige en l'absence de la volonté des
parties intéressées — subsiste avec beaucoup de force, car c’est
le seul moyen d'éviter un détournement de cette fonction.

5

to. Un ensemble de circonstances concourt encore 4 éviter
labandon d’une conclusion si fermement acquise dans le régime
antérieur.

Tout d’abord, il faut constater que ni les vœux et appels venus
de toutes les parties du monde ni l’action de la doctrine juridique
n'ont réussi à faire prévaloir la juridiction obligatoire de la Cour,
en dépit de nombreuses propositions présentées à San-Francisco.

Les débats parlementaires que la ratification de la Charte a
soulevés dans plusieurs pays confirment cette constatation. On peut
rappeler, par exemple, que les réserves mises par le Sénat des
États-Unis à l’acceptation de la clause dite facultative ne s’écartent
pas au fond de l'attitude prise par lui en 1926, démontrant ainsi
une préoccupation constante vis-à-vis des excès possibles dans ce
domaine.

Il est aussi intéressant de rappeler un précédent de notre Cour.
Il s'agissait d’une recommandation du Conseil de Sécurité, armé
des puissants moyens de contrainte et institué mandataire de tous
les États Membres en ce qui concerne la sécurité et la paix mon-
diales. Bien que la majorité de la Cour ait estimé inutile d'apprécier
la valeur de cette recommandation, tout en ayant constaté le
consentement de la partie traduite devant elle, sept juges, dans
une opinion commune, ont éprouvé le besoin d’expliquer leur
opposition formelle à la doctrine soutenue devant la Cour par
une des parties. Ils l’ont fait dans les termes suivants :

«il ne nous paraît pas possible d'admettre une interprétation
selon laquelle cet article fart. 36, n° 3] aurait introduit, sans le
dire, d’une manière en quelque sorte subreptice, un nouveau cas
de juridiction obligatoire » (C. I. J. Recueil 1947-1948, D. 32).

22
84 OPINION INDIVIDUELLE DE M. AZEVEDO

11. Le droit de demander des avis a pris une grande extension
en 1945, mais cela concourt à prouver justement l'impossibilité
d'admettre l’existence d’un succédané de la juridiction obligatoire.

En dehors de toute exigence d’unanimité de voix ou même d’un
quorum qualifié, on a conféré le pouvoir de demander des avis à
n'importe quel organe de l'O. N. U. et aux institutions spécialisées,
recevant à un moment quelconque de l’Assemblée générale une
autorisation à cet effet (art. 96, n. 2), tandis qu’antérieurement il
fallait un examen d'espèce pour que l’Assemblée transmit la
demande d'avis.

On pourrait bien imaginer à quel état d’anarchie conduirait
l'examen par la Cour de « différends » actuellement nés entre des
États, Membres ou non de l'O. N. U., à la demande de tous ces
organes et institutions, sans aucune précaution en ce qui concerne
le consentement préalable des Etats intéressés ; pour évaluer les
effets d’un tel élément perturbateur, il suffit de parcourir les rela-
tions publiées dans les Annuaires de la Cour, d’où il ressort que
déjà une vingtaine d'institutions se sont vu conférer la faculté
pleine ou limitée de demander à la Cour des avis consultatifs sur
des questions juridiques qui se poseraient dans le cadre de leurs
activités.

12. Ce n’est pas le moment d'apprécier quel est le concept actuel
de souveraineté, mais sans aucun doute il est de jure condito présup-
posé sous la forme indirecte d’égalité souveraine et peut être renforcé
par le texte de la Charte concernant la compétence exclusive des
États, surtout si on compare ce texte avec celui qui auparavant
touchait aux affaires dites de nature domestique.

De toute façon, on doit constater que ce fameux concept est à
la base de l’exigence de la condition #néer volentes pour toute activité
internationale d’ordre arbitral ou judiciaire.

Mais la souveraineté a une sensibilité telle que méme un jugement
d'ordre moral, un simple avis, peuvent Vatteindre ; et il serait
tout 4 fait inopportun de la livrer sans aucune protection aux
caprices d’une simple majorité au sein de n’importe quelle agence,
autorisée 4 demander un avis exactement dans les mémes termes que
l'Assemblée générale ou le Conseil de Sécurité.

13. Ainsi, une fois disparu l'obstacle que constituait l’article 14
et pour éviter des dangers, qu'on avait tout de même écartés grâce
à une sage interprétation de ce texte maladroit, il faudrait diriger
l’activité de la Cour vers un terrain neutre, où les questions juridi-
ques seraient isolées des faits ou au moins des circonstances les
pius proches qui leur ont donné naissance.

Un travail d’abstraction peut toujours se faire aisément, et
toutes les peines que l’on se donne à ce propos seraient bien récom-

23
85 OPINION INDIVIDUELLE DE M. AZEVEDO

pensées par le souci d’épargner des ennuis inutiles à des États
souverains.

Dans l'opinion précitée, j'avais déjà souligné la préoccupation
très explicable pour le juge d'isoler les points dogmatiques afin
d’éloigner la Cour des « différends » peut-étre existants ; d’une part
celle-ci resterait à l’écart de questions brûlantes sans sortir de son
domaine d'activité, d’autre part les organes qui auraient demandé
l'avis seraient plus à l’aise pour prendre n'importe quelle décision
d'espèce sans avoir à se demander si le tribunal serait froissé par
une telle conduite (C. I. J. Recueil 1947-1948, p. 74).

C'est ce souci qui a inspiré la Cour dans cet avis, rédigé avec
un remarquable esprit de finesse de manière à dégager le caractère
abstrait des questions posées, nonobstant quelques consideranda
du préambule du questionnaire où il est fait allusion à une certaine
situation (vol. cit., p. 61), circonstance qui a permis par contre le
développement des opinions dissidentes (vol. cit., pp. 94 et 107).

Sans doute, on peut découvrir 4 la base de tout avis abstrait
une certaine situation touchée d’une manière indirecte ou lointaine,
car, en dehors d’une attitude factice de pure curiosité, il y a toujours
un fait sous chaque question. Mais on doit écarter une recherche
trop profonde et rigoureuse dans ce sens, non pas par un vain désir
d’en venir à des situations purement artificielles, mais pour mieux
servir la fonction consultative en en réduisant les inconvénients.

Il serait encore permis d’insister sur le fait que la distinction
entre question abstraite et concrète, établie dès le rapport Lapradelle,
de 1920, est aujourd’hui dégagée de la confusion apportée par une
autre notion déjà abandonnée, celle de la constatation de la naissance
antérieure d’un litige.

La Cour doit donc tacher de maintenir la ligne qu'elle a suivie
dans les avis déjà rendus, à savoir, répondre à des questions de
caractère général, sans considération de personne ou d’État.

14. À la même occasion, j'ai pu constater que le Règlement
de la nouvelle Cour, au lieu de faciliter cette saine pratique, a pris
un chemin tout à fait opposé, en s’efforçant de maintenir le système
caduc, c’est-à-dire, la distinction dangereuse entre « question » et
« différend » (vol. cit., p. 73).

Comme il aurait été impossible de conserver le terme « différend »,
déjà disparu, le Règlement a transféré au mot « question » la clause
« actuellement née » (modifiée en .« actuellement pendante »), qui,
d’ailleurs, ne s’ajustait nullement à « point » ou « question », mais
seulement à « différend ».

Donc, on a conservé une hypothèse anormale qui, dès l'affaire
de la Carélie orientale, se trouvait dans un chapitre déjà clos,

24
86 OPINION INDIVIDUELLE DE M. AZEVEDO

savoir, un avis rendu contre le gré d’une partie dans un conflit
dûment constaté.

La conséquence, d’ailleurs facilement prévisible, a été qu’on
n'a pas pu appliquer une seule fois le texte du Règlement qui a
maintenu la base même de l’épineuse distinction :

«elle [la Cour] recherche avant tout si la demande d’avis a trait
a une question juridique actuellement pendante entre deux ou
plusieurs Etats » (article 82, par. 1, im fine).

Plusieurs avis ont déjà été demandés et la Cour n’a pas encore
fait une telle constatation préalable, qui permettrait de donner en
toute impartialité aux États la qualité soit de parties soit de simples
informateurs. Dans le cas présent, certaines parties veulent par
exemple être considérées comme des informateurs, contrairement
à la nature même de leur position dans l'affaire.

15. Pour ce qui est de la désignation d’un juge ad hoc, on pourrait
rappeler que la Cour permanente a fini par l’accepter, sous
la pression de l’ancien article 14. Mais une fois celui-ci disparu,
il aurait fallu aussi supprimer l’article 83 du Règlement, car
une telle faculté ne se concilie nullement avec les seuls avis
théoriques ou abstraits que la Cour devra maintenant donner
sur des «questions» juridiques. Il va de soi que, si un État
accepte de voir son «différend» tranché par un simple avis, la
procédure consultative perd sa propre nature pour revêtir celle
d'une procédure sur compromis, l’article 31 du Statut devenant
aussi de toute façon applicable ; il s'agirait alors du fameux « arbi-
trage consultatif » introduit pat l'affaire des décrets de nationalité
en Tunisie et au Maroc (C. P. J. I., Série B, n° 4, p. 8).

Le Réglement contient donc des textes qui dépassent les limites
fixées par le Statut et dont la suppression s’impose pour éviter des
confusions, surtout de la part des trés nombreux organes qui
peuvent demander des avis. Il faudra, au contraire, orienter ces
organes dans le libellé des questions, en tenant celles-ci le plus
possible à l'écart des faits pour que l’on puisse aboutir à une solution
facile et rapide des affaires exigeant une élucidation préalable des
points juridiques.

16. En l'espèce, on constate de prime abord l’extrême sim-
plicité des questions, tout au moins de celles qui maintenant font
l’objet de l’attention de la Cour ; si on les envisageait sous une forme
abstraite, on s’étonnerait même qu’elles aient été posées.

Mais la demande ne se borne pas à transmettre indirectement à
la Cour et contre le gré de quelques-unes des parties un litige entre

25
87 OPINION INDIVIDUELLE DE M. AZEVEDO

des Etats Membres et des États non membres; on prétend encore
attribuer à l’avis un effet matériel indéniable.

17. En effet, la résolution de l’Assemblée prévoit que, dans le
cas d’une réponse affirmative de la Cour aux deux premières ques-
tions, un délai de grâce commencerait à courir automatiquement
pour permettre aux Puissances récalcitrantes de se racheter du
retard où elles étaient tombées, rappelant ainsi un cas d’emendatio
more.

L'avis de la Cour aura donc une exécution sw generis qui res-
semble à un interdit ou à un writ et équivaut pratiquement à une
sommation adressée auxdites Puissances, sans même attendre que
l'organe qui a fait la demande connaisse la réponse de la Cour et
délibére 4 cet égard.

Partant, cet avis produirait des effets plus frappants que beau-
coup de décisions dans le domaine contentieux. Il y aurait en somme
une sanction suspendue comme une sorte d’astreinte sur la tête
des Etats qui s'opposent à l’application des traités. Et à la fin on
pourrait constater l’inutilité de cette mise en demeure si, par
exemple, la Cour venait à répondre négativement aux autres
questions qui constituent la fin de la chaîne.

On ne serait pas fondé à établir une différence essentielle entre
l'appréciation d’une conduite passée et l'indication d’une conduite
pour l'avenir. Cr, formuler un jugement sur la conduite qu’un
État pourrait avoir à l’avenir ne diffère pas d’un examen de
sa conduite passée. De toute manière, ce serait porter atteinte à
l'indépendance des Etats que de faire intervenir la Cour pour
donner plus de prestige à cette action comminatoire.

Constater que l’Assemblée générale a sans doute été inspirée
par les intentions les meilleures ne suffirait pas à passer outre à
ces obstacles.

18. On a objecté que, dans le cas présent, il n’y aurait pas un
« différend ». Mais certains États ont soutenu que les obligations
assumées en vertu d’un traité avaient été accomplies, tandis que
d’autres États l’ont nié, chaque groupe d’Etats invoquant contra-
dictoirement différents textes des mêmes traités. Donc, il est
incontestable qu’il y a un litige à trancher, ne serait-ce que pour
indiquer la méthode à adopter pour le résoudre, ce qui pénètre
déjà dans le domaine du contentieux.

Affirmer l'existence d’un différend dans le cas présent, c'est déjà

a os

commencer à juger et donc à se reconnaître compétent.

Peu importe qu'il ne s'agisse pas de la querelle principale, car
il y aura toujours des questions préliminaires nettement dégagées
et qui seraient dans le domaine contentieux susceptibles d’une
décision autonome.

19. L’analogie avec le cas de la Carélie devient ainsi frappante,
parce que, là aussi, ce qui était en cause n’était pas le fond du

26
88 OPINION INDIVIDUELLE DE M. AZEVEDO

différend mais une question préliminaire qui, tout en affectant
nécessairement l'examen et le règlement final, ne préjugeait pas à
proprement parler le fond du différend, comme on l’a remarqué à
l'époque.

On a pu aussi constater une situation pareille dans l'avis
concernant les décrets promulgués en Tunisie et au Maroc, où la
préférence de la Cour à propos d’une question préliminaire, quoique
marquant une position-clef, n’a pas empêché ensuite le règlement
direct de l'affaire.

Dans le cas présent, la position est exactement la même, car
la seule décision sur la méthode à suivre constitue néanmoins un
point-pivot, qui peut exercer une influence considérable sur l’orien-
tation à donner à l'examen de l'affaire et sur son règlement,
surtout en ce qui concerne l'appréciation du caractère national
ou international de la question concernant les droits de l’homme.

20. j'arrive à ma conclusion sur l'obstacle auquel, à mon avis,
se heurte la Cour et qui devait l’obliger à déduire qu’elle est dans
l'obligation de s’abstenir de répondre.

Tout comme en 1923, il faut tenir compte, en premier lieu, du
fait que la Cour ne peut renoncer aux règles fondamentales du droit
international dans le dessein de favoriser une action oblique aux
fins de trancher un différend actuellement né par le moyen d’une
demande d'avis.

On peut admettre beaucoup de souplesse dans la recherche du
consentement des parties, mais il est impossible de s’en dispenser
totalement, lorsqu'on est en face d’un conflit pendant. De même,
on peut aller dans le sens d’une raisonnable collaboration avec les
autres organes de lO. N. U. jusqu’a donner des avis qui, tout en
conservant une forme abstraite, peuvent pourtant être reconnus,
après quelques efforts d'investigation, comme liés plus ou moins
indirectement à certains conflits ; mais on ne peut pas examiner des
avis relatifs à des différends clairement indiqués ou visés soit dans
Vénoncé des questions, soit même dans le préambule qui précède
en général les questions.

Somme toute, il faut dresser un mur entre l'activité contentieuse
et la fonction consultative; celle-ci doit être rapprochée de
préférence de l’action impersonnelle, qui est par exemple celle du
ministère public, lorsqu'il agit dans l'intérêt exclusif de la loi.

En abandonnant ces précautions élémentaires, on passerait outre
au refus péremptoire de toute règle de juridiction obligatoire.

On doit se résigner à attendre pour voir la Cour régulièrement
chargée de cette tâche, qui, un jour, sera sûrement la sienne. Mais
Vabstention dans le cas d'espèce constituerait un motif de plus pour
convaincre les Puissances associées qu'il faut arriver aussitôt que
possible à ce résultat tant désiré.

(Signé) PHILADELPHO AZEVEDO,

27
